DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Line 9 of claim 21 sets forth the parameter of the first curved surface of the first material “defining a first diffraction pattern”, and lines 12-13 set forth the parameter of the second curved surface of the second material “defining a second diffraction pattern”; and lines 14-15 further set forth the parameter of “an electrically-modifiable diffraction pattern defined between the first material and the second material”, however this parameter was never mentioned in the originally filed discourse. Specifically, the way the claim is currently written, it sets forth and another additional, separate, electrically-modifiable diffraction pattern between the first and second materials, which has never been disclosed in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, which sets forth the parameter of the method further comprising “sensing one or more characteristic” with the sensor; however this parameter is found to be indefinite.  It is not clear what exactly is meant by a “characteristic”, and therefore what structural or functional limitation would be needed in order to meet the claimed parameter; thus, one having ordinary skill in the art would not be apprised of the scope of the invention, thereby rending the claim indefinite.
Regarding claim 21, which, on lines 14-15, sets forth the parameter of “an electrically-modifiable diffraction pattern defined between the first material and the second material” (emphasis added); however this parameter is found to be confusing.  It is not clear if the “diffraction pattern” (disclosed on line 14) is the same as, or is completely different/discrete, than the first and/or second diffraction patterns, on the first and second curved surfaces, respectively, as set forth on lines 8-9 and 12-13.  If it is completely different/discrete, than the parameter would pose a 112(a)/1st issue (as disclosed above), and if it is the same, then the claim should be amended to clarify.   

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al.(US PG Pub. 2003/0210377), as disclosed in the IDS dated 10/08/2019, hereinafter Blum’377.
Regarding claim 2, Blum’377 discloses a method of selectively modifying a focal length of an intraocular lens system comprising establishing a first effective focal length with an intraocular lens system ([0019]), wherein the intraocular lens system includes a diffractive lens nd to last Line); and an electrically-modifiable diffraction pattern (220) defined between the first material and the second material ([0031]); a first electrode (125) in direct contact with the first outer surface (FOS) the first material; a second electrode (110) in electrical contact with the second material (120b), illustrated in Figure 2 and modified figure 2, below ([0029], 3rd to last Line); and a controller including a processor, operably coupled to the first electrode and the second electrode, the controller configured to bias the first electrode and the second electrode to modify at least the electrically-modifiable first index of refraction and the first effective focal length to a second effective focal length; and via the controller, biasing one or more of the first electrode and the second electrode to modify at least the electrically-modifiable first index of refraction effective to cause the diffractive lens to change between the first effective focal length and the second effective focal length over a selected duration of time ([0019] & [0071]).

    PNG
    media_image1.png
    317
    525
    media_image1.png
    Greyscale

Regarding claim 3, Blum’377 discloses the method of claim 2, wherein biasing one or more of the first electrode and the second electrode includes biasing one or more of the first 
Regarding claim 4, Blum’377 discloses the method of claim 2, wherein biasing one or more of the first electrode and the second electrode includes biasing one or more of the first electrode and the second electrode with at least one intermediate voltage between a first voltage configured to induce the first effective focal length and a second voltage configured to induce the second effective focal length over the selected duration of time, effective to induce at least one intermediate focal length in the diffractive lens ([0019], Lines 11-27).
Regarding claim 5, Blum’377 discloses the method of claim 4, wherein biasing one or more of the first electrode and the second electrode with at least one intermediate voltage includes biasing one or more of the first electrode or the second electrode with a plurality of distinct intermediate voltages over the selected duration of time to induce a corresponding one of the plurality of intermediate focal length ([0019], Lines 11-27 & [0048], Lines 7-9).
Regarding claim 7, Blum’377 discloses the method of claim 2, wherein biasing one or more of the first electrode or the second electrode to modify at least the electrically-modifiable first index of refraction effective to cause the diffractive lens to change between the first effective focal length and the second effective focal length over a selected duration of time includes selectively adjusting the selected duration of time ([0019], Line 11-27; [0071] & [0072]).
Regarding claim 8, Blum’377 discloses the method of claim 7, wherein selectively adjusting the selected duration of time includes selectively adjusting the selected time to be different than a manufacturer's set duration of time, a default duration of time, or a last utilized selected duration of time ([0071] & [0072]).
Regarding claim 9, Blum’377 discloses the method of claim 7, wherein selectively adjusting the selected duration of time includes selectively adjusting a duration of one or more intermediate biases effective to adjust a duration of one or more intermediate focal lengths corresponding thereto, with the selected duration of time ([0071] & [0072]).
Regarding claim 10, Blum’377 discloses the method of claim 7, wherein selectively adjusting the selected duration of time includes automatically adjusting the selected duration of time with the controller responsive to sensor feedback ([0071] & [0072]).
Regarding claim 11, Blum’377 discloses the method of claim 7, wherein selectively adjusting the selected duration of time includes automatically adjusting the selected duration of time with the controller responsive to one or more preprogrammed operational parameters ([0071] & [0072]).
Regarding claims 12-14, Blum’377 discloses the method of claim 2, further comprising sensing one or more characteristics, specifically sensing a distance between a first focal point and a second focal point and/or sensing an intensity of light, with at least one sensor that is operably coupled to the controller ([0019] & [0071]).
Regarding claim 15, Blum’377 discloses the method of claim 12, wherein biasing one or more of the first electrode or the second electrode includes selectively adjusting the selected duration of time responsive to sensing one or more characteristics with the at least one sensor ([0019]; [0071] & [0072]).
Regarding claim 16, Blum’377 discloses the method of claim 2, wherein the second material (120b) includes a second electrically-modifiable second index of refraction, illustrated in Figure 2 and modified figure 2, above ([0029], 2nd to last Line); and biasing one or more of the first electrode or the second electrode includes biasing one or more of the first electrode or the 
Regarding claim 17, Blum’377 discloses the method of claim 2, further comprising inputting one or more commands into the intraocular lens system via a user interface coupled to the controller ([0072]).
Regarding claim 18, Blum’377 discloses the method of claim 17, wherein inputting one or more commands includes inputting an activation command, a deactivation command, or a command to apply a specific amount of bias to one or more of the first electrode or the second electrode ([0072]).
Regarding claim 19, Blum’377 discloses the method of claim 2, further comprising defining a fractional delivery profile of light into each of a set of discrete diffractive orders by selectively biasing the first electrode and the second electrode to diffract at least a fraction of light into one or more of the set of discrete diffractive orders ([0051]; [0073] & [0074]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blum’377 as applied to claim 2 above, and in view of Blum et al.(US Patent No. 6,871,951), as disclosed in the IDS dated 10/08/2019, hereinafter Blum’951.
Regarding claim 6, Blum’377 discloses the method of claim 2, but does not specifically disclose the selected duration of time is greater than a duration required for an average human eye to accommodate between the first effective focal length and the second effective focal length, specifically greater than 350 milliseconds up to about 2 seconds.
	However, Blum’951 teaches an intraocular lens system comprising electro-active lenses, which can adjust between first and second effective focal lengths, and a controller to selectively bias the lenses to adjust between the first to second effective focal length in a duration of time; 
In view of the teachings of Blum’951 it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the controller to be programed with “lag time” and/or “lead time” algorithms in order to adjust the duration of time to accommodate between the first and second effective focal lengths, including having the duration of time be greater than 350 milliseconds up to about 2 seconds, as claimed, in order to provide a smooth/gentle transition based on the wearer’s needs/vision.  It is also to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to the duration of time being greater than a duration required for an average human eye to accommodate between the first and second focal lengths, specifically greater than about 350 milliseconds up to about 2 seconds; in fact, the originally filed specification states that the duration of time can be “less than the duration of time required for an average human eye to accommodate a change in focal lengths, such a less than about 350 ms” (emphasis added) on lines 1-2 of pg. 42, and iterates it on lines 2-4 of pg. 46 as well.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-56 of U.S. Patent No. 9,877,824, claims 1-49 of U.S. Patent No. 10,376,357.  Furthermore, claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/452,902 (this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented).  Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth a lens system which achieves the method of modifying a first focal length to a second focal length over a duration of time via a controller biasing a/an electrode(s) to modify an electrically-modifiable index of refraction; wherein the lens system includes a diffractive lens having a first material with an outer surface, a second material with an outer surface, remote from and facing away from the outer surface of the first material, where at least the first material includes an electrically-modifiable first index of refraction, an electrically-modifiable diffraction pattern between the first and second materials, an electrode in direct contact with the outer surface the first material, a second electrode in electrical contact with the second material, and a controller including a processor, operably coupled to the first and second electrodes.



Allowable Subject Matter
Claim 20 is allowed.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774